 

Exhibit 10.10

 

FIRST AMENDMENT TO

LIMITED LIABILITY COMPANY AGREEMENT

OF

BR CARROLL LANSBROOK JV, LLC

 

THIS FIRST AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT (this “First
Amendment”) is made as of July 8, 2016 (the “Effective Date”) by the undersigned
Members, constituting the necessary vote, of BR CARROLL LANSBROOK JV, LLC, a
Delaware limited liability company (the “Company”).

 

RECITALS

 

WHEREAS, the Members are parties to that certain Limited Liability Company
Agreement of the Company dated as of February 12, 2014 (as previously amended,
the “Limited Liability Company Agreement”);

 

WHEREAS, in connection with the refinancing of the existing loan obtained by BR
Carroll Lansbrook, LLC, a Delaware limited liability company (“Owner”), of which
the Company is the sole member thereof, the Owner has agreed to enter into
certain new loan documents with Walker & Dunlop, LLC, a Delaware limited
liability company.

 

WHEREAS, in accordance with the terms of the existing Limited Liability Company
Agreement and governing law, the Members have agreed to amend the Limited
Liability Company Agreement.

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, covenants, and conditions herein contained, the receipt and
sufficiency of which are hereby acknowledged, the Members hereby covenant and
agree as follows:

 

1.The Limited Liability Company Agreement is hereby amended whereby the current
definition of “Loan” in Section 1 is hereby deleted and restated in its entirety
as follows:

 

““Loan” shall mean the loan in the initial principal amount of $57,190,000.00
made the Lender which is secured by the Property, together with any supplemental
loan obtained from such Lender in connection with the acquisition by the Company
or any Subsidiary of the Company of additional condominium units.”

 

 1 

 

 

2.The Limited Liability Company Agreement is hereby amended whereby the
following definition of “Lender” shall be added to Section 1 as follows:

 

“Lender” shall mean Walker & Dunlop, LLC, a Delaware limited liability company,
which shall subsequently assign the Loan to the Federal National Mortgage
Association, otherwise known as Fannie Mae, including its successors and
assigns.”

 

3.The Limited Liability Company Agreement is hereby amended whereby the
following notice address for Bluerock is added to Section 16.1(a) thereof:
“Kaplan Voekler Cunningham & Frank PLC, 1401 East Cary Street, Richmond, VA
23219, Attn: S. Edward Flanagan, Esq.”

 

4.This First Amendment shall be effective as of the Effective Date.

 

5.The defined terms provided herein shall have the same meanings as set forth in
the Limited Liability Company Agreement unless otherwise defined herein.

 

6.This First Amendment shall be deemed to amend the Limited Liability Company
Agreement and to the extent of any conflict therewith, supersedes the provisions
thereof. All remaining terms and conditions of the Limited Liability Company
Agreement shall otherwise remain in full force and effect, and the Member hereby
ratifies and confirms the Limited Liability Company Agreement, as hereby
amended, in all respects.

 

7.Any signature may be executed by facsimile which shall be deemed an original.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

 2 

 

 

IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of the
Effective Date.

 

MEMBER: BR LANSBROOK JV MEMBER, LLC,     a Delaware limited liability company  
        By: BRG Lansbrook, LLC,       a Delaware limited liability company    
Its: Sole Member & Manager                 By: Bluerock Residential Holdings,
L.P.,         a Delaware limited partnership,         its sole member          
          By: Bluerock Residential Growth REIT, Inc.,           a Maryland
corporation,           its general partner                         By: /s/
Michael L. Konig           Name: Michael L. Konig           Title: Secretary,
Chief Operating Officer             and General Counsel  

 

[Signature Page of First Amendment to Limited Liability Company Agreement of

BR Carroll Lansbrook JV, LLC]

 

 3 

 

 

MEMBER: CARROLL LANSBROOK JV MEMBER, LLC,   a Georgia limited liability company
        By: MPC Lansbrook Investmetns, LLC, a Georgia limited liability company,
its manager           By: /s/ Josh Champion     Name: Josh Champion     Title:
Vice President  

 

 4 

 